Citation Nr: 0807429	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  94-18 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a head injury.

2.  Entitlement to higher disability ratings for residuals of 
a right knee injury, rated as 10 percent disabling from 
October 1, 1992, to July 30, 1997, noncompensably disabling 
from July 31, 1997, to October 10, 2005, and 10 percent 
disabling from October 11, 2005, to include restoration of a 
10 percent rating from July 31, 1997, to October 10, 2005. 

3.  Entitlement to higher disability ratings for residuals of 
a left knee injury, rated as noncompensably disabling from 
October 1, 1992, to October 10, 2005, and 10 percent 
disabling from October 11, 2005.

4.  Entitlement to an initial disability rating in excess of 
10 percent for a low back disability.

5.  Entitlement to an increased disability rating for 
bilateral tinnitus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The appellant had verified active service from April 1979 to 
September 1992, with evidence of additional service from 
September 1972 to April 1979.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran was afforded a hearing before a Hearing Officer 
at the RO in April 2005.  A transcript of the hearing is of 
record.

When the veteran's case was most recently before the Board in 
March 2004, the Board denied effective dates earlier than 
October 1, 1992, for the grants of service connection and 
assignment of compensable disability ratings for tinnitus and 
for a right knee disability.  Also in March 2004 (and 
actually pertinent to the appeal now before the Board), the 
Board remanded the issues of entitlement to higher initial 
disability ratings for the service-connected disabilities of 
the head, knees and low back.  While the case was in remand 
status, the veteran perfected an appeal with respect to a May 
2006 rating decision denying his claim for an increased 
rating for tinnitus.  In addition, by rating decision dated 
in April 2005, the assigned rating of 10 percent for the 
veteran's right knee disability was reduced to 
noncompensable, effective July 31, 1997.  In a December 2005 
RO readjudication, the noncompensable ratings assigned to the 
veteran's left and right knee disabilities were increased to 
10 percent, effective October 11, 2005.

The Board notes that as to the April 2005 final rating action 
here at issue reducing the veteran's right knee disability 
rating to noncompensable from July 31, 1997, the reduction 
was to have gone into effect November 1, 2005.  The April 
2005 rating decision concluded that the June 2002 rating 
decision assigning that evaluation had been based on 
administrative error.  Since a December 2005 supplemental 
statement of the case thereafter assigned a 10 percent 
disability rating for the veteran's right knee disability, 
effective October 11, 2005, the veteran never experienced any 
practical consequence of the rating reduction (i.e., 
reduction in compensation paid).  The instant decision 
restores the veteran's 10 percent disability rating from July 
31, 1997.  This adjudication notwithstanding, even if the 
Board had found the 10 percent assignment from July 31, 1997, 
to be based on administrative error, there would have been no 
error of overpayment when VA, as here, would be at fault.  
See 38 C.F.R. § 3.500(b)(2) (regulating that the effective 
date of reduction of an award of compensation for a payee 
will be the date of last payment on an erroneous award based 
solely on administrative error).

The Board notes that the veteran's representative submitted 
additional medical records in January 2008, which have not 
been reviewed by the RO.  The representative did not include 
a waiver of initial RO consideration of those records but the 
Board finds that the evidence is cumulative of the evidence 
previously of record.  Therefore, a remand is not required. 




FINDINGS OF FACT

1.  The veteran's residuals of a head injury have been 
characterized by subjective complaints; the veteran does not 
have multi-infarct dementia. 

2.  A June 2002 rating decision assigning a 10 percent rating 
for right knee disability, effective October 1, 1992, was not 
based on clear and unmistakable error.  

3.  The veteran's residuals of a right knee injury have been 
manifested by limitation of motion; extension is not limited 
to more than 5 degrees and flexion is not limited to less 
than 60 degrees; no more than slight recurrent subluxation or 
lateral instability is shown for the period from October 1, 
1992, to July 30, 1997; neither instability, subluxation nor 
locking of the right knee is shown on or after July 31, 1997.

4.  The veteran's residuals of a left knee injury have been 
manifested by limitation of motion; extension is not limited 
to more than 5 degrees and flexion is not limited to less 
than 60 degrees; neither instability, subluxation nor locking 
of the left knee is shown.

5.  For the period prior to September 23, 2003, the veteran's 
low back disability was manifested by slight limitation of 
motion and lumbosacral strain with characteristic pain on 
motion.

6.  For the period beginning September 23, 2003, the 
veteran's low back disability has been manifested by flexion 
of the thoracolumbar spine greater than 60 degrees, but not 
greater than 85 degrees. 

7.  At no time during the period of the claim has the 
veteran's low back disability been manifested by ankylosis of 
the lumbar spine or any significant neurological impairment.

10.  The veteran experiences bilateral tinnitus.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for the veteran's residuals of a head injury have not 
been met.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.124a, Diagnostic Codes 8045, 9304 (2007).

2.  Restoration of a 10 percent rating for residuals of a 
right knee injury from July 31, 1997, to October 10, 2005, is 
warranted.  38 C.F.R. § 3.105 (2007).

3.  During the period from October 1, 1992, to July 30, 1997, 
the residuals of a right knee injury warrant a 10 percent 
rating, but not higher, on the basis of instability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.71a, Diagnostic Code 5257 (2007).

4.  Throughout the initial evaluation period, the residuals 
of a left knee injury warrant a 10 percent rating, but not 
higher, on the basis of limitation of motion.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5258, 5259, 
5260, 5261 (2007).

5.  The criteria for a disability rating in excess of 10 
percent for the veteran's low back disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 
(2007).

6.  There is no schedular basis for the assignment of more 
than a single, 10 percent rating for bilateral tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran's claims were initially adjudicated long before 
the enactment of the VCAA in November 2000.  

The Board notes that in April 2005, the RO reduced the 
evaluation for the veteran's right knee disability from 10 
percent to noncompensable for the period from July 31, 1997, 
based on its determination that the June 2002 rating decision 
rating the disability as 10 percent disabling was clearly and 
unmistakable erroneous.  This matter is not subject to the 
provisions of the VCAA because clear and unmistakable error 
determinations must be based upon the evidentiary record as 
it existed at the time of the challenged decision.  See 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

With respect to the remaining claims, the record reflects 
that the originating agency provided the appellant with the 
notice required under the VCAA, to include notice that he 
submit any pertinent evidence in his possession, by letter 
mailed in May 2004 and the December 2005 supplemental 
statement of the case.  Although complete notice, to include 
the May 2006 notice with respect to the effective-date 
element of the higher evaluation claims, was not provided 
until after the initial adjudication of the claims, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the receipt of all 
pertinent evidence, the RO readjudicated the claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the RO would have been different had 
complete VCAA notice been provided at an earlier time.  
Moreover, as explained below, the Board has determined that 
increased ratings are not warranted.  Consequently, no 
effective date for increased ratings will be assigned, so the 
failure to provide timely notice with respect to that element 
of the claims is clearly no more than harmless error.

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  Adequate VCAA notice in an increased rating claim 
must inform the claimant that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; and that, if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes.  If the claimant is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability, the 
notice letter must provide at least general notice of that 
requirement.  The notice letter must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  The 
Board finds that while the notice the veteran received was 
not entirely consistent with the requirements of Vazquez, any 
deficiency was not prejudicial to the appellant because the 
veteran is represented by an attorney whose voluminous 
written submissions amply show how far his grasp of the 
complexities of veterans law extends.  The veteran's attorney 
has indeed himself addressed some of the aforementioned 
factors, as in his briefs submitted in April 2005 and October 
2005, and thus demonstrated sufficient actual knowledge of 
these requirements.

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained, and the veteran has been afforded multiple VA 
examinations.  The veteran has not identified any other 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.3 (2007).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, or a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

The VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 and Diagnostic Code 
5261 may be assigned for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).  

The VA General Counsel has also held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).  

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105 (e).


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  


Residuals of a Head Injury

The veteran's residuals of a head injury are currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, which provides the criteria for 
evaluating brain disease due to trauma.  The veteran appeals 
his initial rating; having been in receipt of this 10 percent 
disability rating since service connection was initially 
granted with an effective date of October 1, 1992.  Under 
Diagnostic Code 8045, purely neurological disabilities such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent disabling and no more under 
Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2007).

The pertinent clinical evidence consists of private treatment 
records from Sekhar Kommu, M.D., and Sampath Charya, M.D., 
and VA examination reports from December 1992, July 1997, 
November 2002, December 2002, two examinations in October 
2005 (one each for eye and neurological disorders), and a 
January 1997 Social Survey.  The voluminous evidence of 
record has continued to show purely subjective complaints 
such as headache, dizziness, insomnia, etc., throughout the 
period of time at issue here on appeal.  In none of the 
evidence of record, however, is there a diagnosis of multi-
infarct dementia associated with brain trauma.

A review of the evidence of record reveals that the veteran 
continues to experience residual symptoms of a head injury 
related to his brain trauma in service.  The positive 
evidence in support of the claim comprises primarily the 
veteran's own evidentiary assertions concerning his symptoms, 
the comments by the individual who performed the Social 
Survey in January 1997, and testimony by the veteran's spouse 
who is a nurse and thus has some medical credentials.  The VA 
examination in July 1997 resulted in a diagnosis of probable 
organic mental syndrome; however, psychological testing has 
failed to confirm an organic mental disorder or a psychiatric 
disorder (apart from mild histrionic traits).  

VA examinations in November and December 2002, and in October 
2005, disclosed no evidence of a mental disorder.  Cognitive 
testing at a psychological examination in November 2002 did 
not reveal any significant memory deficits; in fact, the 
veteran's immediate memory functioning was above average; he 
also performed well in the area of delayed memory.  Relative 
weaknesses were found in visuospatial construction, attention 
and concentration in November 2002 but the veteran scored 
average on comparable tasks.  No major motor, sensory or 
cognitive impairment was found on examination of the brain 
and spinal cord in December 2002; the sole diagnosis at the 
time was chronic headaches well-controlled by medication.  
The veteran was noted to be employed in a high-stress, 
competitive job with high responsibilities; he was very 
focused on his daily work and had missed only two days of 
work in the past 90 days due to headaches.  

The VA examination of the eyes in October 2005 disclosed a 
right lateral orbit facial numbness and intermittent 
binocular diplopia.  The VA neurologic examination report in 
October 2005 indicates that no evidence of any neurological 
disorder was found; no purely neurological disability such as 
a facial nerve paralysis was found.  The veteran was noted to 
be working in a managerial capacity that involved, it 
appears, considerable travel in South Asia.

The private treatment records from Drs. Kommu and Charya have 
been reviewed.  There is a reference to post-traumatic 
seizures in one letter from Dr. Charya, dated in January 
2004, and a diagnosis of complex partial seizures in a 
treatment record from Dr. Charya dated in December 2003.  As 
noted above, the October 2005 neurologic examination returned 
negative findings as to any such or related disorder.  The 
latter examination benefited from a review of the medical 
records, to include the aforementioned evidence from Dr. 
Charya, and addressed the specific issue of epilepsy.  The 
October 2005 VA examination report states explicitly that 
there was nothing to confirm the existence of epilepsy.

The Board has no doubt about the good faith of the evidence 
offered in support of the claim by the veteran and his 
spouse.  It also notes that the 1997 Social Survey 
incorporated an opinion that the head injury had severely 
diminished the veteran's income producing capacity.  The 
schedular criteria, however, require that there must be 
something more than subjective complaints to support a rating 
in excess of 10 percent under Diagnostic Code 8045.  In other 
words, the evidence as to subjective manifestations, 
including the testimony and the Social Survey, is not 
sufficient by itself to support a higher rating.  
Accordingly, in light of the lack of a diagnosis of multi-
infarct dementia associated with brain trauma, or objective 
support for the subjective complaints, the Board is precluded 
from consideration of a rating in excess of 10 percent under 
Diagnostic Code 9304, and the residuals of headache and 
occasional double vision must be rated at 10 percent and no 
more.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  As a 
consequence, the Board finds that further remand of this 
issue for further consideration on the part of the RO of both 
the old and new criteria for dementia due to brain trauma is 
not necessary since the medical evidence of record does not 
warrant consideration of either the old or new criteria for 
any rating in excess of 10 percent.

While the veteran has complained of such subjective symptoms 
as headaches, memory loss, and double vision, he has already 
been granted a 10 percent rating, the maximum schedular 
rating under Diagnostic Code 8045 for such subjective 
complaints in the absence of a diagnosis of multi-infarct 
dementia.  None of the medical evidence shows that he has 
been diagnosed with this disorder.  Accordingly, a schedular 
rating in excess of 10 percent is not in order. 

Bilateral Knee Disability

Procedural History

The veteran has appealed the initial evaluations assigned for 
his knee disabilities.  In May 1993, the RO assigned a 
noncompensable disability rating for each knee disability, 
effective October 1, 1992, under Diagnostic Code 
5257(recurrent subluxation or lateral instability).  

A May 1999 Board decision granted an increased ("staged"), 
10 percent disability rating for residuals of a right knee 
injury with laxity of the lateral collateral ligament, 
subject to further adjudicative action as to the fixing of 
effective dates.  Thereafter, a May 1999 rating decision 
increased the right knee disability rating to 10 percent, 
effective October 1, 1992, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (recurrent subluxation or lateral 
instability), and decreased it to a  noncompensable 
disability evaluation, effective July 31, 1997.  

By rating action dated in June 2002, the RO interpreted a May 
2002 Board decision as authorizing the continuation of a 10 
percent rating for the service-connected right knee 
disability from July 31, 1997.  In February 2003, the Court 
granted a joint motion of the parties, vacated, in part, the 
Board's May 2002 decision, including the part of the Board's 
decision pertaining to rating the right knee disability.  In 
an April 2005 rating decision, the originating agency 
determined that the veteran's increased evaluation of 10 
percent awarded by the June 2002 rating decision was based on 
clear and unmistakable error.  The veteran received notice of 
the April 2005 rating action in August 2005.

A December 2005 supplemental statement of the case increased 
the veteran's bilateral knee disability ratings to 10 
percent, effective October 11, 2005, based on limitation of 
range of motion due to pain.  Since that time, the RO has 
rated both disabilities under Diagnostic Code 5024 
(Tenosynovitis).  

Propriety of Reduction 

The criteria to determine whether clear and unmistakable 
error was present in a prior determination are as follows: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).

Clear and unmistakable error is a very specific and rare kind 
of "error."  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

Although the RO's June 2002 decision granting a 10 percent 
rating for the veteran's right knee disability on and after 
July 31, 1997, was based on a misreading of the Board's May 
1999 decision, the Board's decision denying a compensable 
rating for the period in question has been vacated by the 
Court.  Although one could certainly argue that the evidence 
of record at the time of the June 2002 decision did not 
support the assignment of a 10 percent rating, there was some 
evidence of compensable manifestations of the disability, 
such as the veteran's documented complaints of pain.  
Accordingly, the Board concludes that the June 2002 decision 
was not based on clear and unmistakable error, and 
restoration of a 10 percent rating for the right knee 
disability is warranted for the period from July 31, 1997, to 
October 10, 2002.

Higher Initial Ratings

With regard to the appropriate disability ratings, the 
pertinent medical evidence of record for both knee 
disabilities includes reports of VA examinations dated in 
December 1992, July 1997, and October 2005, and a private 
treatment record from Dr. Kommu dated in June 2004.

At the December 1992 VA general medical examination, the 
veteran reported that both knees were sore at times.  The 
right knee in particular, he said, swelled with repeated 
stress.  A slight laxity of the collateral ligament of the 
right knee was detected on physical examination.  The 
examiner diagnosed residuals of injuries to both knees with 
laxity of the right lateral collateral ligament.  Ranges of 
motion for either knee were not given.

At the July 31, 1997, VA examination, the veteran reported 
that he thought he had hyperextension injuries.  Both knees 
continued to hurt.  He avoided running.  He also reported 
that he had not had any surgery on the knees.  On physical 
examination, no swelling, deformity or instability was found.  
Bilateral crepitus appears to have been found at that time.  
A full range of motion of both knees was reported.  The 
examiner diagnosed hyperextension of the knees.

An X-ray study of the knees in August 1997, however, 
disclosed normal findings.  No arthritis, therefore, was 
diagnosed on or around the time of the July 1997 VA 
examination.  In accordance with 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v Brown, 8 Vet. App. 202 (1995), the examiner should 
have determined the extent of any functional impairment due 
to pain on motion.  Unfortunately, the VA examiner declined 
to submit any such detailed findings.  Nor did the July 1997 
examiner even conduct a range of motion study; the resulting 
examination report is bereft of any such specific clinical 
findings.  

At the October 2005 VA examination, the veteran reported 
bilateral knee pain, the right worse than the left.  He also 
reported that the knees can give way.  He also reported 
flare-ups with walking one mile that last a few hours.  No 
surgery was reported, nor were episodes of dislocation or 
constitutional symptoms of inflammatory arthritis reported.  

On physical examination at the October 2005 VA examination, 
the right knee extended to zero degrees and flexed to 105 
degrees, with pain at that point.  The left knee extended to 
zero degrees and flexed to 120 degrees, with pain at that 
point.  Following repetitive use, the right knee extended to 
zero degrees and flexed to 100 degrees, with pain at that 
point, and the left knee had no change in range of motion 
following repetitive use.  There was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
redness, heat, abnormal movement or guarding of movement.  No 
laxity was found.  The joint lines were tender at the right 
knee but not the left.  There was bilateral patellar 
tenderness.  He had a normal gait and unusual shoe wear 
pattern.  No ankylosis was present.  There were no 
constitutional signs of inflammatory arthritis.  The 
diagnosis was status post bilateral knee injuries, with 
residuals.

A private treatment record from Dr. Kommu dated in June 2004 
shows a diagnosis of mild laxity of the bilateral knees with 
periodic instability.  The knee examination was otherwise 
normal, Dr. Kommu reported.  Dr. Kommu's diagnosis of 
"periodic" instability appeared to be based on the 
veteran's statement of the knees "apparently giving out 
sometime[s]."  The October 2005 VA examination disclosed no 
objective evidence of instability or laxity, moreover, the 
examiner benefited from a review of the claims file, to 
include Dr. Kommu's June 2004 treatment record.

Since the October 2005 VA examination, neither the veteran 
nor his representative have submitted any pertinent clinical 
information or evidence relevant to the claimed disabilities 
here at issue, nor have they specifically indicated that 
either knee disability has worsened.  

The veteran was found to have slight instability of his right 
knee on the December 1992 examination, but no instability or 
subluxation of his right knee was found on the July 31, 1997, 
VA examination, or the October 2005 VA examination, and Dr. 
Kommu's diagnosis of mild laxity of the knees with period 
instability is not, in the Board's opinion, adequately 
supported and is outweighed by the VA examination reports 
indicating that no instability is present.  Accordingly, the 
Board concludes that the veteran's right knee disability 
warrants a 10 percent rating, but not higher, under 
Diagnostic Code 5257 during the initial evaluation period 
prior to July 31, 1997, and that a compensable rating on the 
basis of instability or recurrent subluxation is not 
warranted during the initial evaluation period beginning July 
31, 1997. 

With the exception of Dr. Kommu's aforementioned report, 
which the Board has not found to be persuasive, the medical 
evidence is negative for evidence of instability or 
subluxation of the veteran's left knee.  Therefore, the left 
knee disability does not warrant a compensable evaluation 
under Diagnostic Code 5257 during any portion of the initial 
evaluation period.

Although the medical evidence for the period prior to October 
2005 does not clearly establish the presence of limitation of 
motion or pain on motion, as discussed above, the earlier VA 
examination reports are not adequate for rating purposes 
because they do not provide the information required to 
determine whether a compensable rating is warranted on the 
basis of functional impairment due to pain.  The record does 
show that the veteran registered pertinent complaints at the 
earlier examinations and was found to have limitation of 
motion due to pain when he was afforded an appropriate VA 
examination in October 2005.  With resolution of reasonable 
doubt in the veteran's favor, the Board finds that limitation 
of motion of both knees due to pain was also present during 
the initial evaluation period prior to October 11, 2005.  In 
accordance with 38 C.F.R. § 4.59, the Board concludes that a 
10 percent rating is therefore warranted for each knee 
disability on the basis of pain on motion during the initial 
evaluation period prior to October 11, 2005.

With respect to whether more than a 10 percent rating is 
warranted for limitation of motion, the Board notes that the 
medical evidence consistently shows that the veteran has no 
limitation of extension of either knee.  Therefore, a 
separate compensable rating under Diagnostic Code 5261 is not 
warranted.  As noted above, Diagnostic Code 5260 provides 
that limitation of flexion warrants a 10 percent evaluation 
if flexion is limited to 45 degrees or a 20 percent 
evaluation if flexion is limited to 30 degrees.  The medical 
evidence shows that the veteran has pain free flexion of the 
right knee to 105 degrees and pain free flexion of the left 
knee to 120 degrees.  After repetitive use, he had pain-free 
flexion to 100 degrees for the right knee and no additional 
loss of flexion of the left knee.  None of the evidence 
indicates that there is additional limitation of motion of 
either knee due to any of the other pertinent disability 
factors set forth at 38 C.F.R. §§ 4.40, 4.45.  Therefore, it 
is clear that neither knee warrants more than a 10 percent 
rating on the basis of limitation of flexion under Diagnostic 
Code 5260.  

Finally, the veteran has not alleged locking, and the 
objective medical evidence does not show that either knee 
disability is productive of locking.  Therefore, a higher 
rating is not warranted under Diagnostic Code 5258.  In 
addition, the rule against pyramiding prohibits the 
assignment of a separate 10 percent rating under Diagnostic 
Code 5259. 

The Board has considered whether there is any other schedular 
basis for granting these claims or for assigning a higher 
rating for any portion of the initial evaluation period but 
has found none.


Residuals of a Low Back Injury

Legal Criteria

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.   
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a,  
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.   
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2007).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  

Under the general rating formula for rating diseases and  
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less; or if there is favorable ankylosis of the 
entire thoracolumbar spine.  

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Analysis

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

In the May 1993 rating decision on appeal, the RO assigned a 
noncompensable rating for the veteran's low back disability, 
effective October 1, 1992, under Diagnostic Code 5295.  An 
October 1997 RO decision increased the veteran's disability 
rating to 10 percent, effective October 1, 1992, where it has 
since remained.  The RO has continued to employ the old 
Diagnostic Code, 5295, in the most recent rating sheet, from 
May 2006.

Under the schedular criteria in effect prior to September 23, 
2003, the functional impairment of the low back more nearly 
approximates the criteria for a 10 percent disability rating 
for characteristic pain on motion under Diagnostic Code 5295, 
or slight limitation of motion under Diagnostic Code 5292.  
During the December 1992 and July 1997 VA examinations, the 
range of motion for the veteran's lumbar spine was normal.  
(No specific range of motion in degrees was given.)  In July 
1997, there was pain on motion at the extremes.  On both 
occasions, X-ray findings revealed a lumbosacral spine that 
is normally aligned, with normal intervertebral findings.  
There were no muscle spasms.  These findings are indicative 
of no more than slight limitation of motion and do not 
support more than a 10 percent rating under Diagnostic Code 
5292 or Diagnostic Code 5295.  However, the Board must 
consider other factors such as lack of endurance, functional 
loss due to pain, pain on use and during flare-ups, weakened 
movement, excess fatigability, and incoordination.  In this 
regard, the Board notes that the July 1997 examination report 
indicates that the veteran had pain at the extremes of range 
of motion but did not estimate the additional limitation of 
motion due to fatigue, weakness, or lack of endurance.  
Therefore, this examination report does not support the 
assignment of more than a 10 percent rating under Diagnostic 
Code 5292.  In addition, as noted above, the veteran did not 
display muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral in standing position.  
Therefore, he does not warrant a rating in excess of 10 
percent under the former criteria for evaluating lumbosacral 
strain.  

Under the new criteria, the Board has concluded that the 
veteran's low back disability does not meet the criteria for 
a higher than 10 percent disability rating.  Notably, during 
the October 2005 VA spine examination, the veteran was able 
to flex forward to 75 degrees, with pain at that point.  He 
could extend backward to 45 degrees without pain.  He was 
able to lateral flex right to 30 degrees, with pain beginning 
at that point, lateral flex left to 35 degrees without pain, 
and he could bilaterally rotate to 60 degrees, with pain on 
bilateral rotation.  Following repetitive use, the lumbar 
spine flexed forward to 65 degrees, with pain at that point, 
extended backward to 45 degrees, with pain at that point, 
lateral flexed right to 30 degrees, with pain at that point, 
and lateral flexed left to 35 degrees without pain; and 
rotated right lateral 55 degrees and left lateral 60 degrees, 
with pain on bilateral rotation.  There was no objective 
evidence of painful motion, spasm, or weakness; there was, 
however, some tenderness of the lumbar spine.  There were no 
postural abnormalities, fixed deformities, or abnormality of 
musculature of the back.  Thus, even with consideration of 
all pertinent disability factors, it is clear that forward 
flexion of the veteran's thoracolumbar spine is greater than 
60 degrees; and that the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees.  In 
addition, as indicated above, the record does not show muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Therefore, the disability 
does not warrant a higher rating under the general formula 
for rating disorders of the spine.

The veteran has never been diagnosed with intervertebral disc 
syndrome, and there is no evidence of any incapacitating 
episode of back symptoms requiring bed rest prescribed by a 
physician.  

The Board has also concluded that a separate rating is not 
warranted for neurological impairment in the lower 
extremities.  In this regard, the Board notes that the 
October 2005 neurologic examiner stated that the veteran was 
neurologically negative; both sensory and motor functions 
were normal.  Furthermore, the veteran gave no indication of 
radiation of his low back pain to his lower extremities.  

The Board has a considered whether there is any other 
schedular basis for granting a higher schedular rating for 
any portion of the initial evaluation period but has found 
none.

Increased Rating for Bilateral Tinnitus

Under the schedular criteria, the maximum rating available 
for tinnitus is 10 percent.  See 38 C.F.R. §4.87, Diagnostic 
Code 6260.  Accordingly, a schedular rating in excess of 10 
percent is not in order for any portion of the period on 
appeal.


Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R.  § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalizations for any of the 
service-connected disabilities at issue and that the 
manifestations of such are consistent with the schedular 
criteria.  The veteran is employed and appears to be more 
than capable of fulfilling the functions of his occupation, 
which from the record seems to involve management.  None of 
the evidence shows that the manifestations of any of the 
disabilities at issue are unusual or exceptional.  In sum, 
there is no indication that the average industrial impairment 
from any of the disabilities would be in excess of that 
contemplated by assigned evaluation.  Therefore, referral of 
this case for extra-schedular consideration is not in order.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v.  
Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an initial disability rating higher than 10 
percent for residuals of a head injury from October 1, 1992, 
is denied.

The Board having determined that the veteran's right knee 
disability warrants a 10 percent rating throughout the 
initial rating period on the basis of limitation of motion 
and a separate 10 percent rating for instability during the 
period from October 1, 1992, to July 30, 1997, the benefit 
sought on appeal is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits.

The Board having determined that the veteran's left knee 
disability warrants a 10 percent rating throughout the 
initial rating period, the appeal is granted to this extent 
and subject to the criteria applicable to the payment of 
monetary benefits

Entitlement to an initial rating in excess of 10 percent for 
the veteran's low back disability from October 1, 1992, is 
denied.

Entitlement to an increased rating for bilateral tinnitus is 
denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


